140 U.S. 291 (1891)
In re SHIBUYA JUGIRO, Petitioner.
No. 1632.
Supreme Court of United States.
Argued and submitted April 10, 1891.
Decided May 11, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*294 Mr. Roger M. Sherman, for the petitioner, submitted on his brief.
Mr. Isaac H. Maynard opposing. Mr. Charles F. Tabor, Attorney General of the State of New York, was on the brief.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
As Jugiro's first written application for a writ of habeas corpus alleged that he was restrained of his liberty in violation of the Constitution of the United States, no question is made, as, indeed, none could be made, as to his right under the existing statutes of the United States, relating to habeas corpus, to have prosecuted an appeal to this court from the order of the Circuit Court denying that application. Rev. Stat. §§ 751, 752, 753, 761, 762, 763, 764, 765; Act of March 3, 1885, c. 353, 23 Stat. 437. But it is contended that the *295 appeal from that order deprived the state court of all power to proceed, not only while the appeal was pending and undetermined here, but until the mandate of this court was sent down to the Circuit Court. This contention is supposed to be justified by section 766 of the Revised Statutes, limiting the power of the state court before and after an appeal from the final decision in a Circuit Court of the United States of an application for a writ of habeas corpus by one alleged to be restrained of his liberty in violation of the Constitution, or some law or treaty, of the United States. Rev. Stat. §§ 763, 764, 765. The latter section provides: "Pending the proceedings or appeal in the cases mentioned in the three preceding sections, and until final judgment therein, and after final judgment of discharge, any proceeding against the person so imprisoned or confined or restrained of his liberty, in any state court, or by or under the authority of any State, for any matter so heard and determined, or in process of being heard and determined, under such writ of habeas corpus, shall be deemed null and void."
Of the object of the statute there can be no doubt. It was  in cases where the applicant was held in custody under the authority of a state court or by the authority of a State  to stay the hands of such court or State, while the question as to whether his detention was in violation of the Constitution, laws or treaties of the United States was being examined by the courts of the Union having jurisdiction in the premises. But the jurisdiction of the state court in the cases specified is restrained only pending the proceedings in the courts of the United States, and until final judgment therein. This court, on the 24th of November, 1890  as we know from our own records  affirmed, with costs, the judgment of the Circuit Court denying the former application for a writ of habeas corpus. That was its final judgment in the premises, because it determined the whole controversy involved in the appeal. Upon its rendition, the appeal from the judgment of the Circuit Court was no longer pending in this court; and nothing remained that was "in process of being heard and determined." It was none the less a final disposition of the *296 case because, at a subsequent date, under the rules and practice of this court, a mandate would be sent down to the Circuit Court, showing the fact of the affirmance of its judgment. It is true that it would have been more appropriate and orderly if the state court had deferred final action until our mandate was issued and filed in the Circuit Court. But, in view of the words of the statute, we do not feel authorized to hold that the order in the state court of December 1, 1890, made after the final judgment here of November 24, 1890, was absolutely void. As Congress went no further than to stay the hands of the state court "until final judgment," we cannot superadd the condition that the filing of the mandate in the Circuit Court  in case of the mere affirmance of its judgment refusing a writ of habeas corpus  is absolutely necessary before the state court can proceed in the execution of the judgment of conviction. Of course, where, in such a case as this, the state court proceeds, after final judgment is entered here on the appeal of the person imprisoned or held in custody, but before our mandate goes down to the Circuit Court, it does so at the risk that its orders may be controlled and, if need be, annulled, if this court, during the term, should suspend or set aside its own judgment. While it is not difficult to perceive that serious complications may sometimes arise where the state court acts with undue haste, and proceeds before the mandate of this court is issued, and without any special application being made therefor, we do not feel at liberty to declare its action, taken after and in conformity with the final judgment here, to be void, simply because it was taken before the mandate was sent down. Nothing but an entire want of jurisdiction in the state court to make the order of December 1, 1890, could have justified the Circuit Court in interfering with its proceedings by writ of habeas corpus. We are of opinion that there was no such want of jurisdiction.
The remaining grounds set forth in the appellant's petition for his discharge from custody are substantially disposed of by the decision in Wood v. Brush, ante, 278, just rendered. The alleged assignment, at the trial of the appellant, of one as his *297 counsel who (although he may have been an attorney at law) had not been admitted or qualified to practise as an attorney or counsellor at law in the courts of New York; the misdescription in the indictment of the wound he was charged with having inflicted upon the deceased; and the exclusion from the list of grand and petit jurors of citizens of the United States of the same race with appellant, were all matters occurring in the course of the proceedings and trial in a court of competent jurisdiction, proceeding under statutes that do not conflict with the Constitution of the United States. The errors, if any, committed by that court in respect to any of those matters, did not affect its jurisdiction of the offence or of the person accused, and cannot be reached by habeas corpus.
It may be, as is claimed, that the appellant is unacquainted with our laws and language. But that fact, however material or important in support of an application to the proper authorities for a pardon, or for a commutation of the sentence, is immaterial upon this inquiry as to the authority of a court of the United States, by a writ of habeas corpus, to review and annul the judgment of a state court administering the criminal laws of a State.
It is equally immaterial that the appellant is the subject of a foreign government. That does not entitle him to exemption from responsibility to the laws of the State into which he may choose to go. The criminal laws of New York make no discrimination against him because of his nativity or race. They accord to him when upon trial for his life or liberty the same rights and privileges that are accorded, under like circumstances, to native or naturalized citizens of this country. Besides, no person, charged with a crime involving life or liberty, is entitled, by virtue of the Constitution of the United States, to have his race represented upon the grand jury that may indict him, or upon the petit jury that may try him. And so far as the Constitution of the United States is concerned, service upon grand and petit juries in the courts of the several States may be restricted to citizens of the United States. It rests with each State to prescribe such qualifications as it deems proper for jurymen, taking care only that no *298 discrimination, in respect to such service, be made against any class of citizens solely because of their race. The statutes of New York regulating these matters do not, in any way, conflict with the provisions of the Federal Constitution; and if, as alleged, they were so administered by the state court, in appellant's case, as to discriminate against him because of his race, the remedy for the wrong done to him was not by a writ of habeas corpus from a court of the United States.
For the reasons stated in this opinion, and in Wood v. Brush, the judgment is
Affirmed.
MR. JUSTICE GRAY was not present at the argument and took no part in the decision of this case.